PER CURIAM.
McCloud appeals the sentences imposed for robbery and sexual battery. We affirm the judgment and reverse only the sentences imposed for the robbery and sexual battery and remand for correction of those sentences.
McCloud pleaded guilty to burglary with a battery and robbery. He also pleaded nolo contendere to sexual battery. He was sentenced as a habitual offender to fifty years in prison with a fifteen-year minimum mandatory sentence on each offense, all to run concurrently. McCloud argues and the state concedes that the sentences for the robbery and sexual battery offenses exceed the statutory maximum for these second degree felonies. We agree. See §§ 812.13(2)(c), 794.011(5) and 775.-084(4)(b)(2), Fla.Stat. (1991).
Accordingly, we reverse the sentences imposed for the robbery and sexual battery offenses and remand for resentencing on those charges. We otherwise affirm.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.